      Case 20-21375    Doc 16  Filed 03/31/20 Entered 03/31/20 19:01:39     Desc Main
                            UNITEDDocument   Page 1 ofCOURT
                                    STATES BANKRUPTCY  1
                            WESTERN DISTRICT OF TENNESSEE

In re:                                                         Chapter 13
ALEXANDRIA ECHOLS
Debtor(s)                                                      Case No. 20-21375-E


                                  NOTICE OF HEARING

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 Case for Failure To
Provide Required Documents having been filed by Sylvia Ford Brown on March 31, 2020.

      NOTICE IS HEREBY GIVEN THAT:

      The Chapter 13 Trustee's Motion to Dismiss Chapter 13 Case for Failure To
Provide Required Documents shall be held on 5/7/2020, at 10:00 am in the United
States Bankruptcy Court, 200 Jefferson Avenue, Room 600, Memphis, Tennessee, 38103.

      Debtors should contact their attorney to see if their attendance is necessary .
This hearing may be continued or adjourned from time to time by oral announcement
(at the hearing) of the continued or adjourned date and time, without further
written notice.

                                                      /S/ Sylvia Ford Brown
                                                      CHAPTER 13 TRUSTEE

                                 MOTION TO DISMISS
             CHAPTER 13 CASE for Failure To Provide Required Documents

      Comes now your Standing 13 Trustee who would show unto the Court the following
for which relief is sought:

      That pursuant to 11 U.S.C.A. 521 (a)(1)(B)(iv), (b)(1), (e)(2)(A)(i), and/or
(h), the debtor failed to provide required documents to the Chapter 13 Trustee.

      PREMISES CONSIDERED, your Trustee prays:
      1. That the matter be set for hearing.
      2. That the case be dismissed.
      3. That the Trustee be granted such other and further relief to which she may
be entitled.

                                                      /S/ Sylvia Ford Brown
                                                      CHAPTER 13 TRUSTEE
                                                      200 Jefferson Avenue, Ste. 1113
CC:   ALEXANDRIA ECHOLS
      8166 MARTIN DRIVE
      SOUTHAVEN, MS 38671                        Memphis, TN   38103

      JEWEL LAW FIRM
